Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: color-sentiment information management unit and object extraction management unit in claim 2 and its dependents.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Klein (US 2007/0061759 A1).

Regarding claims 1 and 9, Klein discloses an object search server for searching for an object based on a color-sentiment, the server being configured to: receive, from a search requestor terminal, at least one color of multiple colors input to the search requestor terminal (Klein discloses how a color-based interface requests media content such as music tracks that correspond to a color, the color corresponding to a mood. This color-based interface can be on a client electronic device or personal media device 12, which is a terminal. This is discussed in paragraph 77. As discussed in paragraph 82, the user interface 170 may be used to present 1250 different color representations to the user and the user selects a desired color representation using slider assembly 88.); and transmit, to the search requestor terminal, multiple object search results based on an object search information database storing sentiment information matched with the color (As discussed in paragraph 84, if a user selects yellow, personal media device 
Regarding claim 6, Klein discloses the object search server of claim 1, wherein the sentiment information includes at least one of an expression, a sentiment word, a gesture, a sound, and an emoticon (Fig. 6, color mappings 1202, yellow as sentiment word upbeat and blue as sentiment word sad). 
Regarding claim 11, Klein discloses a color-sentiment based search system comprising: a search requestor terminal configured to input, by a search requestor, at least one color of multiple colors to search for an object, and receive multiple object search results based on sentiment information matched with the color(Klein discloses how a color-based interface requests media content such as music tracks that correspond to a color, the color corresponding to a mood. This color-based interface can be on a client electronic device or personal media device 12, which is a terminal. This is discussed in paragraph 77. As discussed in paragraph 82, the user interface 170 may be used to present 1250 different color representations to the user and the user selects a desired color representation using slider assembly 88.); an object search server configured to transmit, to the search requestor terminal, the multiple object search results based on 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 2007/0061759 A1) in view of Huang et al. (US 7,689,624 B2).
 Regarding claim 2, Klein discloses the object search server of claim 1, wherein the object search information database of the object search server includes: a color-sentiment information database storing at least one piece of sentiment information capable of being matched with the color (color mappings database 1202 holds the sentiment information (upbeat, sad, etc.) which can be matched with the color information selected by the user); and an object information database storing information related to the object (Klein, Fig. 6, Media content data, num. 1200. As discussed in paragraph 78, the metadata 1204 or information may be stored together with the associated media content data 1200 as part of a media data file.), and the object search server includes: a color-sentiment information management unit matching the color with the sentiment information stored in the color-sentiment information database(the media content filter process 1222 matches the color with the color-sentiment information stored in the color-sentiment information database 1202); and an object extraction management unit matching object information stored in the object information database with the sentiment information managed by the color-sentiment information management unit (The media content filter process 1222 matches the objects with the sentiment information), and providing the sentiment information and the object information matched with each other to the search requestor terminal (The media content filter process 1222 provides the results of the matched sentiment information and object information in the form of object results to the user device 170 of the personal media device for the user to view). 

Huang discloses an object extraction management unit matching based on public information, which is published on the Internet, on a sentiment that people have after viewing the object (As discussed in col. 2, lines 19-28, the product search/extraction system of Klein utilizes user comment data collected from the World Wide Web for analyzing the user sentiment towards the various products and their features. 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the invention of Klein to include wherein an object extraction management unit matching based on public information, which is published on the Internet, on a sentiment that people have after viewing the object as taught by Huang. The suggestion/motivation for doing so would have been that utilizing user sentiment data from social media and other online sites on various objects/products was a well-known technique to one of ordinary skill in the art. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combined Huang with Klein.
Regarding claim 13, Klein discloses a color-sentiment based search method conducted by a color-sentiment based search system including: a search requestor terminal; an object search server having an object search information database; and a network connecting the search requestor terminal and the object search server in a communication manner, the method comprising: inputting, by a search requestor, at 

Huang discloses matching based on public information, which is published on the Internet, on a sentiment that people have after viewing the object (As discussed in col. 2, lines 19-28, the product search/extraction system of Klein utilizes user comment data collected from the World Wide Web for analyzing the user sentiment towards the various products and their features). 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the invention of Klein to include matching based on public information, which is published on the Internet, on a sentiment that people have after viewing the object as taught by Huang. The suggestion/motivation for doing so would have been that utilizing user sentiment data from social media and other online sites on various objects/products was a well-known technique to one of ordinary skill in the art. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combined Huang with Klein.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 2007/0061759 A1) in view of Huang et al. (US 7,689,624 B2), further in view of Channing (US 2013/0198180 A1).
Regarding claim 3, Klein and Huang discloses the object search server of claim 2, but does not disclose wherein the object extraction management unit is configured to update the public information on the sentiment in real time, or periodically. 
Channing discloses wherein the system is configured to update the public information on the sentiment in real time, or periodically (Channing, paragraph 42).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the invention of Klein and Huang to include wherein the system is configured to update the public information on the sentiment in real time, or periodically as taught by Channing. The suggestion/motivation for doing so would have been that obtaining real-time sentiment analysis was a well-known technique to one of ordinary skill in the art. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combined Channing with Huang and Klein.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 2007/0061759 A1) in view of Huang et al. (US 7,689,624 B2), further in view of Zhou et al. (US 2014/0046934 A1).
 Regarding claim 4, the combination of Klein and Huang discloses the object search server of claim 2, but does not disclose wherein the color-sentiment information management unit is configured to assign scores to the sentiment information and the color for each sentiment and for each color, respectively. 

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the invention of Klein and Huang to include wherein the color-sentiment information management unit is configured to assign scores to the sentiment information and the color for each sentiment and for each color, respectively as taught by Zhou. The suggestion/motivation for doing so would have been that assigning scores by property was a well-known technique to one of ordinary skill in the art. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combined Zhou with Klein and Huang.
 
Regarding claim 5, the combination of Klein, Huang, and Zhou disclose the object search server of claim 4, wherein the sentiment information and the object information matched with each other are listed in order according to a combination of a score of the sentiment information for each sentiment and a score of the color for each color (Zhou, paragraph 159).
Claims 7,8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 2007/0061759 A1) in view of Huang et al. (US 7,689,624 B2), further in view of Bhat et al. (US 2016/0070790 A1).


Bhat discloses wherein among the multiple object search results transmitted to the search requestor terminal, when a desired object is received from the search requestor terminal, the object extraction management unit searches the object information database and transmits information related to the desired object to the search requestor terminal (Bhat, “The querying user can further pivot to a search of specific object-types, for example, by selecting a search pivot element corresponding to a particular object-type.”, paragraph 54).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the invention of Klein and Huang to include wherein among the multiple object search results transmitted to the search requestor terminal, when a desired object is received from the search requestor terminal, the object extraction management unit searches the object information database and transmits information related to the desired object to the search requestor terminal as taught by Bhat. The suggestion/motivation for doing so would have been that searching for a specific object type was a well-known technique to one of ordinary skill in the art. Therefore, it would have been obvious before the effective filing date of 
Regarding claim 8, the combination of Klein, Huang and Bhat discloses the object search server of claim 7, wherein the information related to the desired object includes at least one of an image of the object, a title or name of the object, an original title, a maker, a production period, an era, a type, a technique, a size, and a possessive place (Klein, “metadata 1204 may include identifying information (e.g., a media data file identifier, a track name, an artist name, an album name) and content characteristics (e.g., a mood and a BPM) associated with each media data file available to personal media device 12.”, paragraph 78). 
Regarding claim 14, Klein and Huang discloses the color-sentiment based search method of claim 13, but does not disclose further comprising: inputting, by the search requestor, a desired object of the object information transmitted to the search requestor terminal; and searching, by the object search server, the object search information database and transmitting information related to the desired object input by the search requestor to the search requestor terminal. 
Bhat discloses inputting, by the search requestor, a desired object of the object information transmitted to the search requestor terminal; and searching, by the object search server, the object search information database and transmitting information related to the desired object input by the search requestor to the search requestor terminal (Bhat, “The querying user can further pivot to a search of specific object-types, 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the invention of Klein and Huang to include inputting, by the search requestor, a desired object of the object information transmitted to the search requestor terminal; and searching, by the object search server, the object search information database and transmitting information related to the desired object input by the search requestor to the search requestor terminal as taught by Bhat. The suggestion/motivation for doing so would have been that searching for a specific object type was a well-known technique to one of ordinary skill in the art. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combined Bhat with Klein and Huang.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 2007/0061759 A1) in view of Bhat et al. (US 2016/0070790 A1).
Regarding claim 10, Klein discloses the object search method of claim 9, but does not disclose further comprising: receiving, from the search requestor terminal, a desired object among multiple object search results transmitted to the search requestor terminal; and searching the object search information database, and transmitting information related to the desired object to the search requestor terminal. 

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the invention of Klein to include wherein receiving, from the search requestor terminal, a desired object among multiple object search results transmitted to the search requestor terminal; and searching the object search information database, and transmitting information related to the desired object to the search requestor terminal as taught by Bhat. The suggestion/motivation for doing so would have been that searching for a specific object type was a well-known technique to one of ordinary skill in the art. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combined Bhat with Klein.
Regarding claim 12, Klein discloses the color-sentiment based search system of claim 11, but does not disclose wherein among the multiple object search results transmitted to the search requestor terminal, when the search requestor inputs a desired object, the object search server searches the object search information database and transmits 
Bhat discloses wherein among the multiple object search results transmitted to the search requestor terminal, when the search requestor inputs a desired object, the object search server searches the object search information database and transmits information related to the desired object input by the search requestor to the search requestor terminal (Bhat, “The querying user can further pivot to a search of specific object-types, for example, by selecting a search pivot element corresponding to a particular object-type.”, paragraph 54).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the invention of Klein to include wherein among the multiple object search results transmitted to the search requestor terminal, when the search requestor inputs a desired object, the object search server searches the object search information database and transmits information related to the desired object input by the search requestor to the search requestor terminal as taught by Bhat. The suggestion/motivation for doing so would have been that searching for a specific object type was a well-known technique to one of ordinary skill in the art. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combined Bhat with Klein.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA M RICE whose telephone number is (571)270-1582.  The examiner can normally be reached on M-F 11am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Patent Examiner, Art Unit 2669
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669